UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 22, 2012 ART’S-WAY MANUFACTURING CO., INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-05131 42-0920725 (Commission File Number) (IRS Employer Identification No.) 5556 Highway 9 Armstrong, Iowa 50514 (Address of principal executive offices)(Zip Code) (712) 864-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 22, 2012, Art’s-Way Manufacturing Co., Inc. (the “Company”) issued a press release announcing its financial results for the fiscal year ended November 30, 2011.The full text of the press release is set forth in Exhibit 99.1 attached hereto and is incorporated by reference in this Current Report on Form 8-K as if fully set forth herein. The information contained in this Current Report on Form 8-K, including the Exhibit 99.1 attached hereto and incorporated herein, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, and shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (a) Financial statements: None (b) Pro forma financial information: None (c) Shell Company Transactions: None (d) Exhibits: Press Release dated February 22, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 22, 2012 ART’S-WAY MANUFACTURING CO., INC. /s/ Carrie L. Majeski Carrie L. Majeski President and Chief Executive Officer SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ART’S-WAY MANUFACTURING CO., INC. EXHIBIT INDEX TO FORM 8-K Date of Report:
